TUTTLE, Circuit Judge
(specially concurring) :
I concur in the result. However, I do so by this separate concurrence because I do not subscribe to all that is stated in the opinion of the District Court. In the first place I think that Army Regulations No. 601-25(1-12) are equally applicable to an officer who acquires his status claimed to entitle him to discharge after, as well as before he incurred his ROTC obligation. Whatever conscientious obligations a person might feel to carry out his voluntarily incurred ROTC commitments, I think all military obligations, however undertaken, are subject to the right of every military person to rely on these Army Regulations.
Moreover, I cannot concur in the proposition stated by the Army (although not fully accepted by the court) that the field of urban political and social problems was not “essential to the maintenance of the health, safety or welfare of his community.” I do not exclude the possiblity that a person possessing appellant’s qualifications, if engaged in work strictly locally oriented, would be entitled to discharge under Regulation 601-25.
I concur because I agree that there was a basis in fact for the Army’s determination that such loss of appellant’s services as would occur would not pose such threat to the maintenance of the “ * * * safety or welfare of his community,” (emphasis added) as contemplated by the relevant regulations.